Citation Nr: 1440988	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to service connection for a dental disability for outpatient treatment purposes.

3.  Entitlement to an increased rating for left knee degenerative joint disease (DJD) with patellofemoral syndrome, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for right knee degenerative joint disease (DJD) with patellofemoral syndrome, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for left knee instability, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased rating for bilateral pterygia of the eyes, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the aforementioned decision, the RO denied service connection for periodontal disease, but did not adjudicate a claim as to the issue of service connection for treatment.  Since a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment, the issue has been added to the first page of this decision.  See Mays v. Brown, 5 Vet. App. 302 (1993).

In the October 2009 rating decision, the RO granted service connection for bilateral pterygia of the eyes, and assigned a 0 percent disability rating, effective April 2009.  The Veteran initiated appeal.  In August 2011, the RO assigned a 10 percent disability rating, effective April 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The present appeal involves the Veteran's claims that the severity of his service-connected DJD with patellofemoral syndrome and instability of the knees, and bilateral pterygia of the eyes warrant higher disability ratings.  The most recent examination is dated in November 2010.  In March 2012 and June 2014 statements, the Veteran's representative has asserted that symptoms of the Veteran's knees and eyes have worsened.  In light of the representative's assertions that the Veteran's aforementioned disabilities have undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

As for the claim for a dental disability for compensation purposes, under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling. Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381 , 4.150 (2013).

A November 1989 service treatment record shows surgical removal of a large dentigerous cyst.  On a September 1998 report of medical history, the Veteran checked the appropriate box to indicate that he did not know whether he had severe tooth or gum trouble.  In a July 1999 report of medical history for retirement, he confirmed a past/current history of severe tooth or gum trouble; and further noted that he was hospitalized for "wisdom tooth extractions."  Post service treatment records from Dr. S. K. P. and Columbia Periodontal Associates note current disorders.  With in-service and post-service treatment, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When a detailed report of dental examination is essential for a determination of eligibility for benefits, dental examinations may be authorized for those claimants requiring examination to determine whether the dental disability is service connected. 38 C.F.R. § 17.160 (2013).

Additionally, there are outstanding treatment records.  In a January 2009 letter, 
Dr. S. K. P. noted that the Veteran had been her patient several years prior and that he had an upcoming appointment scheduled for February 2009.  In a June 2010  letter, she also noted a July 2010 appointment.  Documentation from past appointments, and the February 2009 and July 2010 appointments are not of record.  These records should be obtained before the Board can proceed with appellate review.  In light of the remand reasons above, updated treatment records and other outstanding records, if any, should also be obtained.

As for the claim of service connection for dental disability for treatment purposes although the RO did not explicitly adjudicate this claim, the Board finds that the RO should refer the claim to Veterans Health Administration (VHA), which initially determines whether basic eligibility requirements are met.  See 38 C.F.R. § 3.381.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the knees, eyes and teeth.  After securing the necessary release, obtain these records (especially outstanding and any updated treatment records from Dr. S. K. P.) and updated VA treatment records.  

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the his DJD with patellofemoral syndrome and instability of the left and right knees.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported to allow for application of the rating criteria for disability of the knees. 

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that motion is effectively limited by pain, as well as whether there is any additional functional loss due to weakened movement, excess fatigability, or incoordination.  

3.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of the his bilateral pterygia of the eyes.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for bilateral pterygia of the eyes. 

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current dental disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

The dentist should opine whether the Veteran has a current dental condition that involves impairment of the mandible, loss of a portion of the ramus, and/or loss of a portion of the maxilla due to trauma, to include due to unintended result of medical treatment due to military negligence or malpractice, or osteomyelitis.  The examiner should also offer an opinion as to whether is it at least as likely as not (a 50% or higher degree of probability) that the current dental disability is causally related to service?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.  

5.  Refer the Veteran's dental claim for outpatient treatment purposes to a VHA facility for that administration to make a determination of eligibility in the first instance.

6.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


